Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The 112f interpretation regarding “securing member” is withdrawn.  The 112f interpretations for “vacuum module” and “vacuum unit” are maintained.	The drawing objections are withdrawn.	The claim objections are withdrawn.
	The 112a and 112b rejections regarding the securing member are withdrawn.  The 112b rejections regarding claim 10 and 26 are maintained since they have not been addressed.  
	The rejections are updated to meet the new limitations and are maintained.  All arguments are fully addressed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a vacuum module configured to draw a vacuum and operatively coupled to the collector” in claim 1.
 “a vacuum unit configured to draw a vacuum and operatively coupled to the collector” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, “vacuum module” and “vacuum unit” is described to be “the vacuum module 22 includes a motor/impeller unit 44 within a motor housing 46”. For claim interpretation purposes, the structure required for the collector module is motor / impeller, or equivalents thereof.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further, claims 10 and 26 recites the limitation “the locking assembly including a pair of walls, each wall of the pair of walls having an inwardly extending tab”.  It is unclear if the pair of walls is the same or different pair of walls previously discussed in claim 1.  As such the claim is determined to be indefinite.  For examination purposes the limitation is to interpreted as “the locking assembly including a pair of locking walls, each wall of the pair of locking walls having an inwardly extending tab

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (KR20160054767A).
Regarding claim 1, (Currently Amended) Chang discloses a vacuum cleaner assembly, the vacuum cleaner assembly comprising: 
a mounting plate (Item 100 and 120) having a vacuum cleaner area, a hose storage area, a tool storage area adapted to receive a tool, and an accessory storage area adapted to receive an accessory package, the vacuum cleaner area having an open-ended compartment (Figure 4 depicts the cleaner having and open face) and a pair of walls disposed opposite to each other (definition of opposite “diametrically different; of a contrary kind” since the pair of walls are perpendicular to each other, they can be considered opposite) adjacent to the open-ended compartment (Annotated Figure 4), 
a vacuum cleaner disposed in the vacuum cleaner area of the mounting plate, the vacuum cleaner including: 
a collector module (Item 130) configured to collect debris and having a liner (Item 140) mounted to the vacuum cleaner area; and 
a vacuum module (Item 110) configured to draw a vacuum and operatively coupled to the collector (Paragraph [0013]), the vacuum module secured to the vacuum cleaner area by one or more of the open-ended compartment and the pair of walls disposed adjacent to the open-ended compartment (air passes from the collector to the motor through one of the pair of walls, Figure 6 depicts a level of support from the motor to the pair of walls); 
where the mounting plate is configured to provide a single piece mounting body for the vacuum cleaner and one or more of the tool and the accessory package, allowing ease of installation and removal of the vacuum cleaner assembly (Item 100 is a single “machine body”).  

    PNG
    media_image1.png
    824
    663
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 3, (Original) Chang discloses the vacuum cleaner assembly of claim 1, wherein the tool storage area is disposed adjacent to the collector module, the hose storage area is disposed adjacent to the tool storage area, and the accessory storage area is disposed adjacent to the open-ended compartment of the vacuum cleaner area (annotated Figure 4; the examiner to interpret “adjacent” broadly, since the cleaner assembly is located in one small spot of the vehicle, everything is considered adjacent to each other).  
Regarding claim 4 and 14, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 1 (or 11), wherein the mounting plate further includes an exhaust port (Item 117) disposed in one wall of the pair of walls disposed adjacent to the open-ended compartment, the one wall of2Application No. Not Yet AssignedDocket No.: 28076/SV1 901AAmendment dated November 8, 2019First Preliminary Amendment the pair walls is an outer wall of the pair of walls, enabling exhaust air from the vacuum module to be emitted out of the mounting plate during operation of the vacuum cleaner (Figures 5 and 6 shows the location of Item 117 in respect to Item 120 and the outer wall is notched around Item 117).  
Regarding claim 5, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 1, the mounting plate further comprising an exhaust port (Item 117) including an exhaust cover forming a bottom portion of an exhaust chamber (Annotated Figure 6c shows the cover of Item 117, which can be considered the bottom depending on the mode of the cleaner).  

    PNG
    media_image2.png
    795
    565
    media_image2.png
    Greyscale
 
Annotated Figure 6c (Furthest right in Figure 6)
Regarding claim 6 and 15, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 1 (or 11), wherein the pair of walls includes an outer wall, and the mounting plate further includes a rear wall, a first exhaust port (Item 117) disposed in the outer wall of the pair of walls of the vacuum storage area, and a second exhaust port (Item 215) disposed in the rear wall of the mounting plate (Annotated Figures 4 and 6c; the outer wall is notched around Item 117, while Item 215 is behind the outer wall in Figure 4 but has a small wall extending behind Item 215 in figure 6).  
Regarding claim 7 and 16, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 1 (or 11), wherein the collector module is disposed immediately adjacent to the vacuum module in the vacuum cleaner area of the mounting plate (Figure 4), and the vacuum module includes a motor/impeller unit disposed within a motor housing (Item 110 is labeled a “suction motor”).  
Regarding claim 8, (Currently Amended) Chang discloses the vacuum cleaner assembly of claim 1, wherein the tool storage area of the mounting plate further includes at least one mounting hole (Annotated Figure 4).  
Regarding claim 9, (Currently Amended) Chang discloses the vacuum cleaner assembly of claim 1,  wherein the hose storage area includes a plurality of mounting holes (annotated Figure 4).  
Regarding claim 10, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 1 (as best understood), wherein the tool storage area includes a locking assembly for removably locking a tool in the tool storage area, the locking assembly including a pair of locking walls, each wall of the pair of walls having an inwardly extending tab, the tabs contacting the tool upon insertion of the tools between the walls to snap the tool into the locking assembly (Figure 4 shows two walls sized to elastically deform to hold the tool in place).  
Regarding claim 11, (Currently Amended) Chang discloses a vacuum cleaner assembly, the vacuum cleaner assembly comprising:  3Application No. Not Yet AssignedDocket No.: 28076/SV1 901A Amendment dated November 8, 2019 First Preliminary Amendment 
a mounting plate (Items 100 and 120) having a vacuum cleaner area, a hose storage area, and an accessory storage area adapted to store an accessory package, the vacuum cleaner area having an open-ended compartment (Figure 4 depicts the cleaner having an open face), a pair of walls disposed opposite to each other (definition of opposite “diametrically different; of a contrary kind” since the pair of walls are perpendicular to each other, they can be considered opposite) and adjacent to the open- ended compartment (Annotated Figure 4); 
a vacuum cleaner disposed in the vacuum cleaner area of the mounting plate, the vacuum cleaner including: 
a collector (Item 130) configured to collect debris and having a liner (Item 140) mounted to the vacuum cleaner area, a hose (Item 300) extending from the collector into the hose storage area of the mounting plate; and 
a vacuum unit (Item 110) configured to draw a vacuum and operatively coupled to the collector (Paragraph [0013]), the vacuum unit secured to the vacuum cleaner area by one or more of the open- ended compartment and the pair of walls (air passes from the collector to the motor through one of the pair of walls, Figure 6 depicts a level of support from the motor to the pair of walls); 
where the mounting plate is configured to provide a single piece mounting body for the vacuum cleaner and one or more of the hose and the accessory package, allowing ease of installation and removal of the vacuum cleaner assembly (Item 100 is a single “machine body”).  
Regarding claim 13, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 11, wherein the hose storage area is disposed adjacent to the collector, and the accessory storage area is disposed adjacent to the open-ended compartment of the vacuum cleaner area (Annotated Figure 4).  
Regarding claim 17, (Previously Presented) Chang discloses the vacuum cleaner assembly of claim 11, wherein the hose storage area of the mounting plate further includes a depth enabling the hose to be disposed in one or more of a serpentine arrangement and multiple layers, the hose having an end disposed in the hose storage area (best shown in Figure 4).  
Regarding claim 18, (Currently Amended) Chang discloses the vacuum cleaner assembly of claim 11, wherein the accessory storage area includes a plurality of mounting holes (annotated Figure 4).  
Regarding claim 19, (Previously Presented) Chang discloses the vacuum assembly of claim 11, wherein the vacuum cleaner assembly further includes a tool storage area disposed adjacent to the hose storage area (annotated Figure 4), the hose of the hose storage area disposed over the tool storage area (the hose is flexible and is capable of being moved over the tool storage area).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Chang (KR20160054767A) in view of Stoner (US 2450172).
Regarding claims 2 and 12, (Original) Chang discloses the vacuum cleaner assembly of claim 1 (or 11).  Chang fails to explicitly disclose wherein the mounting plate further includes a latch disposed in the vacuum cleaner area, and the vacuum module is further secured to the vacuum cleaner area by the latch.  (In paragraphs [0013] its discussed that the motor is detachably mounted, Chang does not discuss how the vacuum is connected to the mounting plate). 
Stoner teaches a vacuum cleaner assembly (Item 24) attached to a tool storage device (Item 36) wherein the mounting plate further includes a latch disposed in the vacuum cleaner area, and the vacuum module is further secured to the vacuum cleaner area by the latch (Items 28 and 30; Column 2 Lines 21-27).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting means of the vacuum to the mounting plate of  Chang to be latch type connection as taught by Wolfe.  A definition of latch is “to lay hold with or as if with the hands or arms”.  Such a modification would allow for the vacuum module to easily be disconnected from the mounting plate (Stoner Column 3 Lines 3-12).  Such a modification would be beneficial when replacing the vacuum, or cleaning around the vacuum area.  
Regarding claim 20, (Currently Amended) Chang discloses a mounting plate for a vacuum cleaner assembly, the mounting plate comprising: 
a vacuum cleaner area having an open-ended compartment, a pair of walls, a first side (bottom of page shown in figure 4), a second side (left of page shown in Annotated Figure 6c), the vacuum cleaner area adapted to receive a vacuum cleaner having a collector module (Item 130) and a vacuum module (Item 110) operatively coupled to the collector module (Paragraph [0013]), where one or more of the open-ended compartment and the pair of walls secure the vacuum module to the vacuum cleaner area (air passes from the collector to the motor through one of the pair of walls, Figure 6 depicts a level of support from the motor to the pair of walls); 
one of a hose storage area disposed adjacent to the first side of the vacuum cleaner area; and 
an accessory area disposed adjacent to the second side of the vacuum cleaner area, the accessory area adapted to receive an accessory package (Annotated Figure 4);  5Application No. Not Yet AssignedDocket No.: 28076/SV1 901A Amendment dated November 8, 2019 First Preliminary Amendment 
where the mounting plate is configured to provide a single piece mounting body for the vacuum cleaner assembly.  
Chang fails to explicitly disclose a latch adjacent to the pair of walls
Stoner teaches a vacuum cleaner assembly further includes a latch disposed in the vacuum cleaner area, and the vacuum module is further secured to the vacuum cleaner area by the latch (Items 28 and 30; Column 2 Lines 21-27).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting means of the vacuum to the mounting plate of  Chang to be latch type connection as taught by Wolfe.  A definition of latch is “to lay hold with or as if with the hands or arms”.  Such a modification would allow for the vacuum module to easily be disconnected from the mounting plate (Stoner Column 3 Lines 3-12).  Such a modification would be beneficial when replacing the vacuum, or cleaning around the vacuum area.  
The combination of Chang in view of Stone would put the latch adjacent to the pair of walls since the vacuum assembly is close to the pair of walls.
Regarding claims 21, (Original) Chang in view of Stoner disclose the mounting plate of claim 20, wherein the open-ended compartment comprises a C-shaped wall (Chang annotated Figure 5) the latch adapted to further secure the vacuum module to the vacuum cleaner area.  (Stoner Items 28 and 30; Column 2 Lines 21-27).  

    PNG
    media_image3.png
    306
    265
    media_image3.png
    Greyscale

Annotated Figure 5 (Chang)
Regarding claim 22, (Original) Chang in view of Stoner disclose mounting plate of claim 20, further comprising one of an exhaust port (Item 117) disposed in one wall of the pair of walls disposed adjacent to the open-ended compartment, the one wall of the pair of walls is an outer wall (Annotated Figure 4), enabling exhaust air from the vacuum module to be emitted out of the exhaust port during operation of the vacuum cleaner (Figure 6).  
Regarding claim 23, (Currently Amended) Chang in view of Stoner disclose the mounting plate of claim 20, further comprising a first exhaust port (Item 117) disposed in an outer wall of the pair of walls of the vacuum storage area (Annotated Figure 4), and a second exhaust port (Item 215) disposed in a rear wall of the mounting plate (Annotated Figures 4 and 6; the outer wall is notched around Item 117, while Item 215 is behind the outer wall in Figure 4 but has a small wall extending behind Item 215 in figure 6); and wherein the tool storage area of the mounting plate further includes at least one mounting hole adapted to secure the mounting plate to the vehicle (Annotated Figure 4).  
Regarding claim 25, (Currently Amended) Chang in view of Stoner disclose the mounting plate of claim 20, wherein the hose storage area includes a plurality of mounting holes (Chang annotated Figure 4).  
Regarding claim 26, (Previously Presented) Chang in view of Stoner disclose the vacuum cleaner assembly of claim  20 (as best understood), wherein the tool storage area includes a locking assembly for removably locking a tool in the tool storage area, the locking assembly including a pair of locking walls, each wall of the pair of walls having an inwardly extending tab, the tabs contacting the tool upon insertion of the tools between the walls to snap the tool into the locking assembly (Chang Figure 4 shows two walls sized to elastically deform to hold the tool in place).  
Regarding claim 27, (Previously Presented) Chang in view of Stoner disclose the vacuum cleaner assembly of claim 20, wherein the hose storage area of the mounting plate further includes a depth enabling the hose to be disposed in one or more of a serpentine arrangement and multiple layers, the hose having an end disposed in the hose storage area (Chang best shown in Figure 4).  


If there is any issues trying to view the details of the figures on this office action, The Examiner encourages the Applicant to view the document on Google Patents, where color drawings are given, which helps show the various items better.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. Applicant argues the pair of walls in Chang are not opposite to each other.  The Examiner respectfully disagrees.  The definition of opposite is “diametrically different; of a contrary kind”.  The perpendicular walls of Chang can be considered opposite.  To overcome the rejection, Applicant could change the limitation to recite something similar to  “parallel and spaced apart”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723